DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 21-33, in the reply filed on 2/10/21 is acknowledged.  The traversal is on the ground(s) that the claims should not have been restricted based on lack of unity insofar as they “relate to the same inventive concept and share the same technical feature” (p. 6).  This is not found persuasive because the clams were restricted because the method and product were independent or distinct, i.e. the product as claimed could be used in a materially different process of using that product.
The requirement is still deemed proper and is therefore made FINAL.
Claims 34-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 23 is objected to because of the following informalities:  the claim recites the term “CBD”.  Abbreviated terms should be spelled out initially to avoid confusion.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1) Claims 21, 23, 24-30, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Changoer et al., (US 2018/0110753) in view of Mousa et al., (International Journal of Analytical Chemistry, 2017) and Scholz et al., (US 2016/0193270).
Changoer et al. teaches suppositories comprising cannabinoids (Ti). The suppositories are useful for treating “pain, nausea, post-operative ileus and/or inflammatory bowel diseases” (Abstract).
Cannabinoids include at least one of cannabidiol or CBD (p. 2, para. [0019]) and can be present “at 0.1% to 50% by weight of the total composition” (Id. para. [0014]). For example, “In a suppository, cannabinoids other than THC may be at 2-100 mg” (p. 3, para. [0060]), as per claims 25-26, 32, 33. Accordingly, a larger suppository would have an increased mg count of CBD.
The cannabinoids include full spectrum hemp oil insofar as Changoer et al. teaches “cannabidiol is obtained from industrial hemp extract with a trace amount of THC” (p. 3, para. [0048]; see also para. [0052]).
polyalcohol insofar as they include sugar alcohols such as “isomalt, mannitol, sorbitol, xylitol, lactitol, maltitol, or erythritol” (p. 1, para. [0012]).  The suppositories also include a biocompatible polymer insofar as they comprise “ceteareth-15” (Id.) a polyoxyethylene ether of cetyl/stearyl alcohol.
The reference does not provide a size or dimensions for the suppository, as per claim 29; however, this is simply a matter of determining result effective amounts of the ingredients taught by Changoer et al. This type of modification would have depended on the patient and deemed no more than an effort to optimize results.

Changoer et al. does not teach menthol or undecylenic acid.

Mousa et al. teaches analysis of menthol in suppositories (Ti).  According to Mousa, menthol “is widely used in the medical and pharmaceutical fields for its biological effects such as analgesic, antifungal, antipruritic antibacterial, anticancer, and anti-inflammatory activities” (Introduction, 2nd paragraph).
No concentration is provided; however it is within the purview of the artisan to determine result effective amounts of the ingredients beneficially taught by the reference.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add menthol to the suppository of Changoer et al. for the advantage of its biological effects, as taught by Mousa et al. 


The compositions are taught to be “formulated in rectal or vaginal compositions such as suppositories” (p. 23, para. [0222]) and comprise “C6-C14 alkyl Carboxylic acids and Alkyl Carobxylate Ester Carboxylic acids” including “undecylenic” acids (p. 8, para. [0084]).
It would have been obvious to a person having ordinary skill in the art at the time applicant’s filing to add the undecylenic acid of Scholz et al. to the suppository of Changoer et al. for the advantage of providing antimicrobial properties, as taught by Scholz et al.

2) Claims 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Changoer et al., (US 2018/0110753) in view of Mousa et al., (International Journal of Analytical Chemistry, 2017) and Scholz et al., (US 2016/0193270) as applied to claims 21, 23-30, 32, 33 above, and further in view of Wilmink (US 2015/0290174).
The combination of Changoer et al., Mousa et al. and Scholz et al., which is taught above, differs from claims 22 and 31 insofar as it does not teach croscarmellose sodium.
Wilmink teaches pharmaceutical compositions for treating various ailments (Abstract), where forms for administration include “a suppository” (p. 1, para. [0021]; see also p. 4, para. [0076-0087]). Wilmink further teaches, “The suppository may further include disintegrants (e.g. crocarmellose sodium and cross-linked povidone) to assist the disintegration” (p. 4, para. [0087]).


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 21-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/806,703 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a suppository comprising a cannabinoid, menthol, undecylenic acid.


2) Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,813,963. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a suppository comprising a cannabinoid, menthol, undecylenic acid.
3) Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,813,889. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a composition comprising a cannabinoid, menthol, undecylenic acid. The ‘889 patent does not require a suppository as the form but instead recites generically “A therapeutic composition”.  Since suppositories suffices as therapeutic compositions that form would have been obvious.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612